          Case 3:20-cv-02731-VC Document 33 Filed 04/24/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        ORDER
          v.

  DAVID JENNINGS, et al.,
                 Defendants.



       In their filings on Saturday and Monday, the parties should advise whether the Court

should (if it concludes interim relief is warranted) issue a preliminary injunction or a temporary

restraining order. See Washington v. Trump, 847 F.3d 1151, 1158 (9th Cir. 2017); California v.

Trump, 267 F. Supp. 3d 1119, 1126 (N.D. Cal. 2017).



       IT IS SO ORDERED.

Dated: April 24, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
